Reversed and Remanded and Memorandum Opinion filed January 12, 2012.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-11-00036-CV


                    AMANDA LATRICE BROWN, Appellant

                                         V.

                  GREGORY FITZGERALD BROWN, Appellee


                     On Appeal from the 308th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-25728


                 MEMORANDUM                       OPINION

      Appellant Amanda Latrice Brown brings this restricted appeal from a default
judgment in the divorce action filed by appellee Gregory Fitzgerald Brown. Amanda
argues on appeal that the record contains no competent evidence that she properly was
served. We reverse and remand.

                                   BACKGROUND

      Gregory filed a petition for divorce against Amanda in April 2010, alleging that
the parties were married on or about February 1, 1998, but that they ceased living
together as husband and wife in March 2009. Gregory filed an amended petition in May
2010. Without further explanation, both petitions state that ―[n]o service on [Amanda] is
necessary at this time.‖ The record on appeal contains no citation, return of citation, or
any other indication that Amanda received service of process directly or indirectly
through alternate service. However, at the July 14, 2010 trial on the merits, the following
exchange took place:

       THE COURT: You got service on [Amanda]? Served Respondent the 18th
       of June. Did you check?
       [COUNSEL FOR GEORGE]: I counted it, Judge. We counted it.
       THE COURT: I don‘t see it.
       [COUNSEL FOR GEORGE]: Anyway, they pretty much got an agreement
       on everything1 and there is a standard order in effect already as far as
       [conservatorship of their child] and child support.
       THE COURT: From the [Attorney General‘s] office?
       [COUNSEL GEORGE]: They signed off on it.
       THE COURT: Good enough.

The trial court signed a ―Final Decree of Divorce‖ on July 14, 2010, which states that
―Respondent, Amanda Latrice Brown, although duly and properly cited, did not appear
and wholly made default.‖ The record contains no indication that Amanda participated in
the case before, during, or after the trial.

       Within six months, Amanda filed a notice of restricted appeal, arguing in a single
issue that ―there is no competent evidence in the record that [Amanda] was properly
served‖ and that the trial court‘s default judgment is void for failure of personal
jurisdiction over her.2

                                               ANALYSIS

       Amanda may file a restricted appeal if she (1) filed notice of restricted appeal
within six months of judgment; (2) was party to the underlying suit; (3) did not

       1
           Any alleged agreement between the parties does not appear in the record.
       2
          George has not filed a response brief to argue that Amanda properly was served or that some
relevant exception applies.

                                                     2
participate in the hearing resulting in the judgment on appeal, and did not file timely post-
judgment motions or requests for findings of fact and conclusions of law; and (4) shows
error apparent on the face of the record. Harvestons Sec., Inc. v. Narnia Invs., Ltd., 218
S.W.3d 126, 129 (Tex. App.—Houston [14th Dist.] 2007, pet. denied) (citing Alexander
v. Lynda’s Boutique, 134 S.W.3d 845, 848 (Tex. 2004)). The scope of a restricted appeal
is limited to error apparent on the face of the record. Id. (citing Norman Commc’ns v.
Tex. Eastman, 955 S.W.2d 296, 270 (Tex. 1997) (per curiam)).

       A default judgment cannot withstand a direct attack by a defendant who shows
that she was not served in strict compliance with the rules governing service of process.
Id. at 133 (citing Primate Constr., Inc. v. Silver, 884 S.W.2d 151, 152 (Tex. 1994) (per
curiam)). ―Notably, in restricted appeals, ‗there are no presumptions in favor of valid
issuance, service, and return of citation.‘‖ Id. at 129 (quoting Fidelity & Guar. Ins. Co. v.
Drewery Constr. Co., 186 S.W.3d 571, 573–74 (Tex. 2006)). This rule must be ―strictly
observed because presumptions can neither be confirmed nor rebutted by evidence in an
appellate court.‖ Id. (citing Drewery Constr., 186 S.W.3d at 573–74). ―Recognition of
this lack of legal presumption[] in favor of valid issuance, service, and return of citation
is critical to proper resolution of this restricted appeal.‖ Id.

       In the absence of an appearance by the defendant in question, there must be an
affirmative showing of due service of process, independent of the recitations in the
default judgment. Id. at 133 (citing Mass. Newton Buying Corp. v. Huber, 788 S.W.2d
100, 101 (Tex. App.—Houston [14th Dist.] 1990, no writ)). Because Amanda did not
appear and the record contains no affirmative showing that she was served in compliance
with the rules governing service of process, we sustain Amanda‘s issue.




                                               3
                                    CONCLUSION

       Accordingly, we reverse this case and remand to the trial court for proceedings
consistent with this opinion.



                                       /s/       Sharon McCally
                                                 Justice

Panel consists of Justices Brown, Boyce, and McCally.




                                             4